—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about April 3, 1992, which denied defendants’ motion pursuant to CPLR 3211 (a) (7), to dismiss the complaint, unanimously affirmed, with costs.
In this action by a contract vendee of real property to recover her downpayment it cannot be determined as a matter of law that defendants did not receive the monies in escrow until the status of the person who did receive the monies is resolved.
We have considered the defendants-appellants’ remaining arguments, and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Ross and Kassal, JJ.